internal_revenue_service number release date index number -------------------------------------------------- ----------------------------------------------- ---------------------------------- ------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 plr-132665-07 date date ------------------------------------------------- -------------------------------------- ----------------------------- --------------------- legend x ------------------------------------------- y ------------------------------------------- m ------------------------------------------- n a b c d e f state ------------- --- --- --- -- -- -- plr-132665-07 dear ------------------ this is in response to a letter dated date submitted on behalf of x requesting a ruling under sec_101 of the internal_revenue_code facts x is a limited_liability_company organized in state that is classified as a partnership for federal_income_tax purposes x is engaged in the business of buying options on the real_estate of homeowners pursuant to an options program the options entitle x to a portion of the future appreciation if any of the homeowner’s personal_residence that has accrued from the time the option is purchased until it is exercised at the time of the proposed transaction described below a percent of x’s membership interests will be held by y a state corporation at the time of the proposed transaction the other b percent of x’s membership interests will be held by m as a non- managing member indirectly through n a state limited_liability_company that is disregarded as an entity separate from m within the meaning of sec_301_7701-3 of the procedure and administration regulations under the program x will through investment agreements between x and homeowners purchase call options from homeowners who are over the age of c and have life expectancy of at least d years with respect to their personal residences each option will allow x for an option premium for example e percent of the current present_value of the personal_residence to acquire the owner’s home upon the occurrence of certain events at a strike_price equal to the fair_market_value of the home plus a specified percentage of any subsequent appreciation in the home less an acquisition_cost change capped at d percent of the fair_market_value of the home at the time that x exercises the option pursuant to these contractual arrangements x will make either an initial lump-sum premium payment at the inception of the option contract or monthly payments to each of the homeowners until the earlier of i the time of such homeowner’s death or ii the sale of such homeowner’s personal_residence upon the occurrence of either the homeowner’s death or sale of the homeowner’s personal_residence the option will become immediately exercisable however if the personal_residence has substantially depreciated from its initial appraisal value x will not purchase the home in initiating the transaction x will at its expense arrange for two appraisals of each homeowner’s property with one appraiser selected by x and the other by the homeowner the average of the two appraisals then determines the base-line fair_market_value of the home at the time the option is purchased if the homeowner qualifies and elects to participate in the program x will purchase the option at a price that is dependent on the fair_market_value of the homeowner’s property and his or her life expectancy as well as the percentage of the plr-132665-07 future appreciation being purchased prevailing interest rates and views on the general real_estate climate however in the event of certain specified breaches by the homeowner the homeowner may be required to repay certain amounts in order to protect itself against the risk that the homeowner may die before significant appreciation accrues in the value of the personal_residence x will acquire a life_insurance_policy from a commercial insurer on each individual homeowner and name itself as the beneficiary of the policy for example if the homeowner were to die shortly after the option was acquired it presumably would have no value because the likelihood is that there would be no appreciation in the value of the home however the life_insurance_policy would have value in such case and the policy would provide liquidity for the exercise of the options under the program x will pay all premium payments and costs incurred in creating and maintaining the policies upon the death of an individual homeowner payments pursuant to the policy obtained with respect to such homeowner will be made directly to x as beneficiary under the policy if the homeowner’s life_insurance application is declined by the insurance_company the homeowner is declined for the program in general the face_amount of the policy is expected to be equal to approximately f times the fair_market_value of the home at the time the option is purchased the homeowner must apply and be approved for a policy eg the homeowner must submit a general and detailed statement of health and an attending physician’s statement and or health history file and in some cases the homeowner must also undergo a health exam the option and the life_insurance_policy operating together may be illustrated by the following hypothetical example the home has a fair_market_value of dollar_figurex at the time that x purchases the option to acquire the home at a formula based strike_price upon the homeowners death x pays the homeowner as an investment fee dollar_figure 5x for that option x secures a life_insurance_policy on the life of homeowner in the face_amount of dollar_figurex pursuant to the option investment agreement x and homeowner each share equally in the future appreciation of the home over a ten year period the home increases in value to dollar_figurex when the homeowner dies x will pay the homeowner’s estate a strike_price of dollar_figurex dollar_figurex initial value dollar_figurex the homeowner’s equal share of the appreciation of the ten year period of dollar_figurex less an acquisition_cost charge of dollar_figurex a portion of the life_insurance_proceeds that x receives on the homeowner’s death may be used to fund the payment of the strike_price once all of the policies are acquired and options issued ie when x is fully funded m through n intends to sell its membership interests in x to third-party investors for cash the limited_liability_company agreement for x will contain provisions plr-132665-07 with respect to restrictions on transferability that are designed to avoid a termination of x under sec_708 x will either hold the options until they are exercised or lapse or will sell them in the market to institutional purchasers upon the exercise of an option it holds x will sell the related home as soon as possible and distribute the proceeds from the return on the option to the investors in accordance with their member interests once the life_insurance_proceeds are paid_by the insurer x will distribute the proceeds to investors in accordance with their respective membership interests in x x has no plan or intention to transfer individual life_insurance policies or groups of policies to controlled entities in nonrecognition transactions ie a transfer to a controlled_corporation under sec_351 x represents that it has a valid insurable interest in each policy under applicable law x further represents that it is properly classified as a partnership and not as an association or publicly_traded_partnership taxable as a corporation for u s federal_income_tax purposes and that no sales or transfers of any interests in x will result in a termination of x within the meaning of sec_708 law and analysis sec_7702 provides that for purposes of title_26 of the united_states_code the term life_insurance_contract means any contract which is a life_insurance_contract under the applicable law but only if such contract - meets the cash_value_accumulation_test of sec_7702 or a meets the guideline premium requirements of sec_7702 and falls within the cash_value corridor of sec_7702 sec_101 provides that gross_income does not include amounts received under a life_insurance_contract whether in a single sum or otherwise if such amounts are paid_by reason of the insured’s death sec_101 provides that in the case of a transfer for valuable consideration by assignment or otherwise the amount excluded from gross_income by paragraph shall not exceed an amount equal to the sum of the actual value of such consideration and the premiums and other_amounts subsequently paid to the transferee the term transfer for a valuable consideration is defined for purposes of sec_101 in sec_1 b of the income_tax regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy shall be considered as terminated only if - a or b within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_708 provides in part that for purposes of sec_708 a partnership plr-132665-07 conclusion accordingly based on the facts and representations set forth above and provided that the life_insurance policies referred to above are life_insurance contracts within the meaning of sec_7702 the sale_or_exchange of membership interests in x either by n or any of the investors will not result in a transfer for a valuable consideration under sec_101 provided there is no termination of the partnership under sec_708 except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent be sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this ruling will sincerely s david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
